         Case 1:21-cv-00077-SAV Document 19               Filed 05/07/21     Page 1 of 6




          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
      BEFORE: THE HONORABLE STEPHEN ALEXANDER VADEN, JUDGE
________________________________________________
                                                 )
ELLWOOD CITY FORGE COMPANY, ET AL.               )
                                                 )
                        Plaintiffs,              )
               v.                                )
                                                 ) Consol. Ct. No. 21-00077
UNITED STATES,                                   )
                        Defendant,               )
              and                                )
                                                 )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                 )
                        Defendant-Intervenor.    )
________________________________________________)

          JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

       Consolidated Plaintiffs Ellwood City Forge Company, Ellwood Quality Steels Company,

Ellwood National Steel Company, and A. Finkl & Sons (“Plaintiffs”) have consulted with all

parties of record to this proceeding and hereby submit the following Joint Status Report and

Proposed Briefing Schedule, as required by Rule 56.2(a) of the Rules of this Court.

  I.   Joint Status Report

       The parties’ responses to the questions set forth in Rule 56.2(a) are as follows:

       A. Does the Court have jurisdiction over the action?

       This appeal challenges certain affirmative and negative aspects of the final determination

of the United States Department of Commerce and the antidumping order in Forged Steel Fluid

End Blocks from the Federal Republic of Germany: Final Determination of Sales at Less Than

Fair Value, 85 Fed. Reg. 80,018 (Dep't of Commerce December 11, 2020) as amended by

Forged Steel Fluid End Blocks From the Federal Republic of Germany and Italy: Amended

Final Antidumping Duty Determination for the Federal Republic of Germany and Antidumping

Orders, 86 Fed. Reg. 7,528 (Dep’t of Commerce January 29, 2021). Plaintiffs believe that the
         Case 1:21-cv-00077-SAV Document 19               Filed 05/07/21     Page 2 of 6




Court has exclusive jurisdiction over these actions pursuant to 28 U.S.C. § 1581(c) because this

action is commenced under 19 U.S.C. §§ 1516a(a)(2)(A)(i)(II) and (B)(i). Defendant, the United

States, and Defendant-Intervenor, BGH Edelstahl Siegen GmbH (“BGH”), are unaware of any

basis upon which to challenge the Court’s jurisdiction at this time.

       B. Should the case be consolidated with any other case, or should any portion of the
          case be severed, and the reasons therefore?

       By order dated May 7, 2021, the Court consolidated BGH Edelstahl Siegen GmbH v.

United States, Ct. No. 21-00079, into Ellwood City Forge Company, et al. v. United States, Ct.

No. 21-00077. The parties do not believe consolidation with any other cases is appropriate.

Plaintiffs and Defendant do not consider that any portion of this case should be severed. As

stated under item I.D. below, Defendant-Intervenor, BGH, believes that severance of any issues

concerning Commerce’s particular market situation (PMS) determination on electricity that

depend upon the validity or calculations in the final countervailing duty determination

challenged in BGH Edelstahl Siegen GmbH v. United States, Ct. No. 21-00080 (CIT) may be

appropriate.

       C. Should further proceedings in this case be deferred pending consideration of
          another case before the Court or any other tribunal and the reasons therefore?

       Plaintiffs and Defendant agree that further proceedings should not be deferred pending

consideration of another case before this Court or any other tribunal. As stated under item I.D.

below, Defendant-Intervenor, BGH, believes that final decision on any issues in this present case

challenging Commerce’s PMS determination on electricity depending upon the validity or

calculations in the final countervailing duty determination should be deferred until a final

decision with respect to the final countervailing duty determination in BGH Edelstahl Siegen

GmbH v. United States, Ct. No. 21-00080 (CIT).



                                                 2
           Case 1:21-cv-00077-SAV Document 19              Filed 05/07/21     Page 3 of 6




       D. Is there any other information of which the Court should be aware at this time?

       Defendant-Intervenor, BGH, would like to inform the Court that the final determination

of the companion countervailing duty investigation, which forms a basis for Commerce’s

particular market situation (PMS) determination regarding electricity challenged in Counts I and

II of BGH’s complaint, are currently subject to appeal in BGH Edelstahl Siegen GmbH v. United

States, Ct. No. 21-00080 (CIT). To the extent that any issues in this present case challenging the

PMS determination on electricity depend upon the validity or calculations in the final

countervailing duty determination, final decision on such issues should be deferred until a final

decision with respect to the final countervailing duty determination in BGH Edelstahl Siegen

GmbH v. United States, Ct. No. 21-00080 (CIT). Severance of these issues may also be

appropriate; although BGH has alleged grounds in Counts I and II of its complaint that form a

basis for reversal of Commerce’s PMS determination on electricity independent of the validity of

the countervailing duty determination. Defendant and Plaintiffs Ellwood City Forge Company,

et al. do not agree that a severance or a stay would be appropriate in this case. There is no other

information of which the Court should be aware at this time.

 II.   Proposed Briefing Schedule

       The parties have consulted and have agreed upon a briefing schedule, as follows:

           Plaintiffs shall file their Rule 56.2 Motions for Judgment Upon the Agency Record
            and opening briefs on or before August 9, 2021;

           Defendant and Defendant-Intervenors shall file their responses on or before
            November 17, 2021; and

           Plaintiffs shall file their reply briefs on or before December 17, 2021.

In accordance with Rule 56.2(c)(3), Plaintiffs shall file the joint appendix 14 days after the due

date for the reply briefs. In accordance with Rule 7(c), any motion for oral argument is due

within 21 days of the filing of the reply brief.

                                                   3
 Case 1:21-cv-00077-SAV Document 19             Filed 05/07/21    Page 4 of 6




A proposed Scheduling Order reflecting the above is attached.
                                            Respectfully submitted,
                                            /s/ Myles S. Getlan
                                            Myles S. Getlan
                                            Jack A. Levy
                                            Thomas M. Beline
                                            James E. Ransdell
                                            Nicole Brunda
                                            CASSIDY LEVY KENT (USA) LLP
                                            900 19th Street, NW, Suite 400
                                            Washington, D.C. 20006
                                            Phone: (202) 567-2313
                                            Fax: (202) 567-2301
                                            Email: mgetlan@cassidylevy.com
                                            Counsel to Plaintiffs, Ellwood City Forge
                                            Company, Ellwood Quality Steels Company,
                                            Ellwood National Steel Company, and A.
                                            Finkl & Sons


                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General

                                            JEANNE E. DAVIDSON
                                            Director

                                            /s/ Patricia M. McCarthy
                                            PATRICIA M. MCCARTHY
                                            Assistant Director

                                            /s/ Sarah E. Kramer
Of Counsel:                                 Sarah E. Kramer
Savannah Rose Maxwell                       United States Department of Justice
U.S. Department of Commerce                 Commercial Litigation Branch
Office of the Chief Counsel for             Civil Division
Trade Enforcement and Compliance            P.O. Box 480
1401 Constitution Avenue, NW                Ben Franklin Station
Washington, DC 20230                        Washington, DC 20044
Phone: (202) 482-3748                       Phone: (202) 353-0537
Fax: (202) 482-4912                         Fax: (202) 305-2062
Email: savannah.maxwell@trade.gov           Email: sarah.e.kramer@usdoj.gov
                                            Counsel to Defendant, United States

                                       4
 Case 1:21-cv-00077-SAV Document 19   Filed 05/07/21       Page 5 of 6




                                  /s/ Marc E. Montalbine
                                  Marc E. Montalbine*
                                  J. Kevin Horgan
                                  Gregory S. Menegaz
                                  Alexandra H. Salzman**
                                  deKieffer & Horgan, PLLC
                                  Suite 410
                                  1090 Vermont Ave, N.W.
                                  Washington D.C. 20005
                                  Phone: (202) 783-6900
                                  Fax: (202) 783-6909
                                  Email: montalbine@dhlaw.de

                                  Counsel to Defendant-Intervenor BGH
                                  Edelstahl Siegen GmbH

                                  *Admitted to Virginia Bar; practice limited to
                                  Federal International Trade Matters pursuant to
                                  D.C. Bar Rule 49(c)(2).

                                  **Admitted to California Bar; practice
                                  supervised by attorneys of the firm who are
                                  active D.C. Bar members pursuant to D.C. Bar
                                  Rule 49(c)(8).

Dated: May 7, 2021




                              5
         Case 1:21-cv-00077-SAV Document 19                Filed 05/07/21      Page 6 of 6




         IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
       BEFORE: THE HONORABLE STEPHEN ALEXANDER VADEN, JUDGE

________________________________________________
                                                )
ELLWOOD CITY FORGE COMPANY, ET AL.              )
                                                )
                        Plaintiffs,             )
               v.                               )
                                                )                      Consol. Ct. No. 21-00077
UNITED STATES,                                  )
                        Defendant,              )
             and                                )
                                                )
BGH EDELSTAHL SIEGEN GMBH,                      )
                                                )
                        Defendant-Intervenor.   )
________________________________________________)

                                    SCHEDULING ORDER

       All counsel having consulted and consented in this matter, the following schedule for this

action is adopted:

       (1) Plaintiffs shall file their Rule 56.2 Motions for Judgment Upon the Agency Record
           and opening briefs on or before August 9, 2021;
       (2) Defendant and Defendant-Intervenors shall file their responses on or before
           November 17, 2021; and
       (3) Plaintiffs shall file their reply briefs on or before December 17, 2021.
       (4) Plaintiffs shall file the joint appendix 14 days after the due date for reply briefs.
       (5) Motions for oral argument are due within 21 days of the filing of any reply briefs.

Pursuant to Rules 1, 16, and 56.2 of the Rules of the United States Court of International Trade,

the foregoing schedule is hereby made an order of the Court.



Dated: ________________________                                ______________________________
         New York, New York                                    Stephen Alexander Vaden, JUDGE
